Title: General Orders, 17 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Friday Jany 17. 1783
                            Parole Kalender
                            Countersigns Louisbough Madiera
                        
                        For the day tomorrow Major Oliver.
                        For duty tomorrow the Maryland Detachment.
                        In consequence of the promotion of Brigadrs Generals, Greaton, Putnam, and Dayton, Lieutenant Colonel Mellon
                            is posted to the 3d and Lieutenant Colo. Cobb to the 5th Regiments of Massachusetts, as Lieutenant Colonels commandants.
                            Lieutenant colonel Barber takes command of the 2d regiment of Jersey as Lieutenant Colonel Commandant—Major General Gates
                            will be pleased to ascertain what transference of officers from one corps to another will be rendered necessary in
                            consequence of this arrangement, and post them accordingly.
                        It is with great pleasure the General communicates to the Army the following translation of a Letter, he
                            received yesterday from the Minister of France.
                    